       Case 18-15999-jkf       Doc 19     Filed 12/23/18 Entered 12/24/18 01:03:43             Desc Imaged
                                        Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                    Eastern District of Pennsylvania
In re:                                                                                  Case No. 18-15999-jkf
Maurizio M Spiritoso                                                                    Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0313-2           User: admin                  Page 1 of 2                    Date Rcvd: Dec 21, 2018
                               Form ID: 318                 Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +Maurizio M Spiritoso,    2930 S. 15th Street,    Philadelphia, PA 19145-4917
14194460       +Carrie A. Gerding, Esq.,    140 Corporate Boulevard,     Norfolk, VA 23502-4952
14202021        Central Credit Services LLC,    9550 Regency Blvd.,     Suite 500,   Jacksonville, FL 32225
14194462        Harris & Harris, Ltd,    11 West Jackson Blvd,    Ste 400,    Chicago, IL 60604-4135
14194463        Labratory Corporation of America,     P.O. Box 2240,    Burlington, NC 27216-2240
14194466       +NJ EZ-Pass,    P.O. Box 4971,   Trenton, NJ 08650-4971
14194467        Office of UC Benefits,    Attn: UI Payment Services,     PO Box 67503,   Harrisburg, PA 17106-7503
14214247        Smart Tuition,    P.O. Box 11731,    Newark, NJ 07101-4731
14194471        Target,   Target Card Services,     Mail Stop NCB-0461,    Minneapolis, MN 55440
14194472       +The Ashton-Drake Galleries,    9307 North Milwaukee Avenue,     Niles, IL 60714-1303
14194473        U.S. Department of Education,     PO Box 4222,   Iowa City, IA 52244

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: BTPDERSHAW.COM Dec 22 2018 08:43:00       TERRY P. DERSHAW,    Dershaw Law Offices,
                 P.O. Box 556,   Warminster, PA 18974-0632
smg             E-mail/Text: megan.harper@phila.gov Dec 22 2018 03:52:21       City of Philadelphia,
                 City of Philadelphia Law Dept.,    Tax Unit/Bankruptcy Dept,     1515 Arch Street 15th Floor,
                 Philadelphia, PA 19102-1595
smg            +E-mail/Text: usapae.bankruptcynotices@usdoj.gov Dec 22 2018 03:52:08        U.S. Attorney Office,
                 c/o Virginia Powel, Esq.,    Room 1250,    615 Chestnut Street,    Philadelphia, PA 19106-4404
14194458        EDI: ALLIANCEONE.COM Dec 22 2018 08:43:00       Alliance One,    PO Box 3106,
                 Southeastern, PA 19398-3106
14194459       +EDI: CAPITALONE.COM Dec 22 2018 08:43:00       Capital One,   Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
14194461       +EDI: CCS.COM Dec 22 2018 08:43:00      Credit Collection Services,     725 Canton Street,
                 Norwood, MA 02062-2679
14194464       +EDI: MERRICKBANK.COM Dec 22 2018 08:43:00       Merrick Bank/CardWorks,    Attn: Bankruptcy,
                 PO Box 9201,   Old Bethpage, NY 11804-9001
14194465       +EDI: MID8.COM Dec 22 2018 08:43:00       Midland Funding,   2365 Northside Dr,    Ste 300,
                 San Diego, CA 92108-2709
14195133       +EDI: PRA.COM Dec 22 2018 08:43:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
14194468       +E-mail/Text: paparalegals@pandf.us Dec 22 2018 03:53:15       Patenaude & Felix A.P.C,
                 Attn: Gregg Morris,    501 Corporate Drive,    South Point Centre Suite 205,
                 Canonsburg, PA 15317-8584
14218744       +E-mail/Text: RVSVCBICNOTICE1@state.pa.us Dec 22 2018 03:51:25
                 Pennsylvania Department of Revenue,     Bankruptcy Division PO BOX 280946,
                 Harrisburg, PA 17128-0946
14194469       +EDI: PRA.COM Dec 22 2018 08:43:00      Portfolio Recovery,    PO Box 41021,
                 Norfolk, VA 23541-1021
14194470        EDI: RMCB.COM Dec 22 2018 08:43:00       RMCB Collection Agency,    PO Box 1235,
                 Elmsford, NY 10523-0935
14194474       +EDI: ECMC.COM Dec 22 2018 08:43:00       U.S. Department of Education,    Ecmc/Bankruptcy,
                 PO Box 16408,   Saint Paul, MN 55116-0408
                                                                                               TOTAL: 14

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
smg*             Pennsylvania Department of Revenue,     Bankruptcy Division,     P.O. Box 280946,
                  Harrisburg, PA 17128-0946
14202018*        Alliance One,    PO Box 3106,   Southeastern, PA 19398-3106
14202019*       +Capital One,   Attn: Bankruptcy,     PO Box 30285,    Salt Lake City, UT 84130-0285
14202020*       +Carrie A. Gerding, Esq.,    140 Corporate Boulevard,     Norfolk, VA 23502-4952
14202022*       +Credit Collection Services,    725 Canton Street,     Norwood, MA 02062-2679
14202023*        Harris & Harris, Ltd,    11 West Jackson Blvd,     Ste 400,    Chicago, IL 60604-4135
14202024*        Labratory Corporation of America,     P.O. Box 2240,    Burlington, NC 27216-2240
14202025*       +Merrick Bank/CardWorks,    Attn: Bankruptcy,    PO Box 9201,     Old Bethpage, NY 11804-9001
14202026*       +Midland Funding,    2365 Northside Dr,    Ste 300,    San Diego, CA 92108-2709
14202027*       +NJ EZ-Pass,   P.O. Box 4971,    Trenton, NJ 08650-4971
14202028*        Office of UC Benefits,    Attn: UI Payment Services,     PO Box 67503,    Harrisburg, PA 17106-7503
14202029*       +Patenaude & Felix A.P.C,    Attn: Gregg Morris,     501 Corporate Drive,
                  South Point Centre Suite 205,    Canonsburg, PA 15317-8584
14202030*       +Portfolio Recovery,    PO Box 41021,    Norfolk, VA 23541-1021
14202031*        RMCB Collection Agency,    PO Box 1235,    Elmsford, NY 10523-0935
14202032*        Target,   Target Card Services,    Mail Stop NCB-0461,      Minneapolis, MN 55440
14202033*       +The Ashton-Drake Galleries,    9307 North Milwaukee Avenue,      Niles, IL 60714-1303
14202034*       +U.S. Department of Education,    Ecmc/Bankruptcy,     PO Box 16408,    Saint Paul, MN 55116-0408
                                                                                                TOTALS: 0, * 17, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        Case 18-15999-jkf            Doc 19      Filed 12/23/18 Entered 12/24/18 01:03:43                          Desc Imaged
                                               Certificate of Notice Page 2 of 4


District/off: 0313-2                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 21, 2018
                                      Form ID: 318                       Total Noticed: 25


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 20, 2018 at the address(es) listed below:
              BRAD J. SADEK    on behalf of Debtor Maurizio M Spiritoso brad@sadeklaw.com, bradsadek@gmail.com
              TERRY P. DERSHAW    td@ix.netcom.com, PA66@ecfcbis.com;7trustee@gmail.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
   Case 18-15999-jkf                  Doc 19        Filed 12/23/18 Entered 12/24/18 01:03:43                  Desc Imaged
                                                  Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1              Maurizio M Spiritoso                                        Social Security number or ITIN   xxx−xx−7893
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Pennsylvania

Case number: 18−15999−jkf



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Maurizio M Spiritoso

                                                                          By the court: Jean K. FitzSimon
           12/20/18                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
  Case 18-15999-jkf        Doc 19     Filed 12/23/18 Entered 12/24/18 01:03:43            Desc Imaged
                                    Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
